t c memo united_states tax_court ernest d portwine petitioner v commissioner of internal revenue respondent docket no 7383-13l filed date ernest d portwine pro_se s mark barnes for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a petition for judicial review filed in response to notices of determination concerning collection action s under sec_6320 and or notices of determination with respect to petitioner’ sec_1 unless otherwise indicated all section references are to the internal continued federal_income_tax liabilities for the issues for decision are whether petitioner may challenge his underlying tax_liabilities whether respondent properly verified that the notices of deficiency for were mailed to petitioner whether respondent abused his discretion by denying petitioner a face-to-face hearing and whether petitioner is liable for a penalty under sec_6673 i background findings_of_fact petitioner did not file federal_income_tax returns for years at issue consequently the internal_revenue_service irs prepared a substitute for return for each of those years pursuant to sec_6020 on date date and date the irs mailed petitioner notices of deficiency for and respectively on date the irs mailed him notices of deficiency for and the notices of deficiency were addressed to his address in sheridan wyoming he did not file a petition with the court contesting any of the continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure deficiency determinations and the irs assessed his tax_liabilities for the years at issue ii petitioner’s collection_due_process cdp appeal petitioner did not pay the assessed tax_liabilities for any of the years at issue on date the irs mailed petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to his outstanding income_tax liabilities for on date the irs mailed petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl with respect to his outstanding income_tax liabilities for the years at issue on date petitioner submitted a form request for a collection_due_process or equivalent_hearing in response to the levy notice on date petitioner submitted a form in response to the nftl on both forms petitioner requested a face-to-face cdp hearing and stated his intent to audio record the hearing petitioner also stated that he planned to verify that the irs had followed proper procedures challenge the tax petitioner had previously received a levy notice and a notice_of_determination as to which he challenged in a prior case at docket no 11l that case was dismissed for lack of jurisdiction upon the ground that the petition was not filed within the time prescribed by sec_6330 sec_7502 and sec_7503 liabilities and accrued penalties and discuss collection alternatives if it could be proven that he owed the tax on date the irs assigned petitioner’s case to settlement officer lynne mcdermott of the irs office of appeals appeals as part of her review of petitioner’s case settlement officer mcdermott examined the proposed assessments the copies of notices of deficiency and the certified mailing lists for the years at issue on date settlement officer mcdermott mailed petitioner a letter relating to the levy action settlement officer mcdermott informed petitioner that appeals had received his request for a cdp hearing and scheduled a telephone cdp hearing for date on date settlement officer mcdermott mailed petitioner a similar letter relating to the lien action in both letters settlement officer mcdermott instructed petitioner to submit the following items a completed form 433-a collection information statement for wage earners and self-employed individuals including all required attachments ie earnings statements bills or statements for monthly recurring expenses and statements for checking and savings accounts a completed form 433-b collection information statement for businesses signed federal income_tax returns for which had not been filed and proof that estimated_tax payments had been paid in full petitioner did not submit the requested information nor did he call at the time designated for the telephone cdp hearing instead he mailed settlement officer mcdermott two letters both dated date in each letter he requested a copy of the rules that govern cdp hearings insisted on a face-to-face hearing and stated that he had not received the notices of deficiency for the years at issue on date settlement officer mcdermott mailed petitioner two last chance letters indicating that she would make a determination by reviewing the administrative file and any information he had previously submitted she advised petitioner that if he wanted to provide additional information he should do so within days from the date of the letter petitioner did not submit any additional information on date the irs issued petitioner two notices of determination sustaining the lien and levy actions at issue petitioner while residing in wyoming timely petitioned this court for review of the determinations petitioner appeared at trial but did not testify or proffer any evidence he did submit a motion to impose sanctions on respondent’s counsel which we denied respondent’s counsel made an oral motion for sanctions under sec_6673 i statutory framework opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 provides that the secretary shall furnish the taxpayer with an nftl within five business days after the notice of lien is filed sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to an nftl or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 b the hearing under sec_6320 generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 following a hearing appeals must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy is appropriate in making that determination appeals is required to take into consideration the verification required by sec_6330 relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review appeals’ determination in connection with a collection hearing where the validity of the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see sego v commissioner t c pincite 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite ii challenge to the underlying liabilities at the cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection method sec_6330 generally a taxpayer must raise an issue at a cdp hearing to preserve it for this court’s consideration 129_tc_107 sec_301_6330-1 q a-f3 proced admin regs the merits are not properly raised if the taxpayer challenges the underlying tax_liability but fails to present appeals with any evidence regarding that liability after being given a reasonable opportunity to do so see delgado v commissioner tcmemo_2011_240 sec_301_6330-1 q a-f3 proced admin regs petitioner disputed the underlying liabilities on both forms however there is nothing in the record to show that petitioner provided any evidence to settlement officer mcdermott to dispute respondent’s calculation of the underlying liabilities petitioner declined to participate in the telephone cdp hearing he failed to submit tax returns for the years at issue or any other documents addressing his tax_liabilities for those years although he sent some letters to settlement officer mcdermott none of them included so much as a summary of what he believed to be his true underlying liabilities accordingly we find that petitioner did not properly raise his underlying liabilities during the cdp hearing and therefore he cannot dispute the liabilities here iii verification on brief petitioner argues that settlement officer mcdermott failed to verify that the notices of deficiency for the years at issue were mailed to him sec_6330 requires appeals as part of its review to verify that a valid notice_of_deficiency was issued to the taxpayer 134_tc_1 131_tc_197 where as in this case a taxpayer identifies an irregularity in the assessment procedure an appeals officer cannot rely solely on the tax transcripts in order to verify that a notice_of_deficiency has been sent see hoyle v commissioner t c pincite n w here a taxpayer alleges no notice_of_deficiency was mailed he has ‘ identified an irregularity ’ see also 118_tc_162 instead the appeals officer must examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list chief_counsel notice cc-2006-19 date see marlow v commissioner tcmemo_2010_ casey v commissioner tcmemo_2009_131 noting that the appeals officer examined notices of deficiency that were in the administrative file and concluded that a notice_of_deficiency had been mailed to the taxpayer in deficiency cases we have said that the commissioner bears the burden of proving by competent and persuasive evidence that the notice_of_deficiency was mailed to the taxpayer 94_tc_82 54_tc_1535 the act of mailing the notice_of_deficiency is generally proven by documentary_evidence of mailing or by evidence of the commissioner’s mailing practices corroborated by direct testimony coleman v commissioner t c pincite 89_tc_321 exact compliance with postal service form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner hoyle v commissioner t c pincite coleman v commissioner t c pincite although this is not a deficiency case we have applied these same principles in a cdp setting see meyer v commissioner tcmemo_2013_268 petitioner correctly points out that respondent is not entitled to the presumption of official regularity in this case because the certified mailing lists are incomplete respondent may still prevail however if the evidence of mailing is otherwise sufficient see coleman v commissioner t c pincite see also wheat v commissioner tcmemo_1992_268 although an incomplete certified mailing list that does not contain all of the information required by form_3877 is insufficient to create a presumption of proper mailing it nevertheless has some probative value see massie v commissioner tcmemo_1995_173 aff’d without published opinion 82_f3d_423 9th cir the certified mailing lists in this case bear u s postal service date stamps each list also shows petitioner’s name his address and the certified mail article number of the corresponding notice_of_deficiency petitioner has not argued that the address recorded on the certified mailing lists was not his last_known_address nor has he argued that respondent failed to follow his the certified mailing lists do not indicate the number of items received by the u s postal service office and are not signed or initialed by the irs employees who issued the notices these deficiencies render the presumption of official regularity inapplicable see meyer v commissioner tcmemo_2013_268 established mailing procedures when asked by the court whether he objected to the introduction of documents regarding the mailing of the notice_of_deficiency for petitioner responded as follows without an attorney representation i don’t feel i should respond to that furthermore settlement officer mcdermott did not rely solely on the certified mailing lists to verify that the notices of deficiency had been mailed to petitioner settlement officer mcdermott also reviewed the copies of notices of deficiency for the years at issue each notice_of_deficiency bears the same mailing date mailing address and certified mail article number as the corresponding certified mailing list although respondent is not entitled to a presumption of mailing we conclude that in this case the dated copies of the notices of deficiency combined with the incomplete certified mailing lists are sufficient to show that the notices of deficiency for the years at issue were mailed to petitioner at his last_known_address consequently we hold that settlement officer mcdermott properly verified pursuant to sec_6330 that the requirements of any applicable law or administrative procedure have been met iv face-to-face-hearing request petitioner argues that settlement officer mcdermott abused her discretion in refusing to conduct a face-to-face cdp hearing respondent argues that petitioner was not entitled to a face-to-face cdp hearing because among other things petitioner failed to provide the requested information and file delinquent tax returns appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 this court has held that a face-to-face hearing is not required under sec_6330 115_tc_329 williamson v commissioner tcmemo_2009_188 stockton v commissioner tcmemo_2009_186 leineweber v commissioner tcmemo_2004_17 we have also held that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion where a taxpayer fails to present relevant arguments and refuses to provide requested financial information see zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir summers v commissioner tcmemo_2006_219 the regulations further provide that if a face-to-face hearing is not held a hearing conducted by telephone by correspondence or by review of documents will suffice for purposes of sec_6330 see sec_301 d q a-d7 proced admin regs the record demonstrates that a face-to-face hearing would not have been productive petitioner was given an opportunity to participate in a telephone cdp hearing but did not take advantage of that opportunity aside from his argument that he had not received a notice_of_deficiency for the years at issue petitioner did not present any relevant arguments during his correspondence cdp hearing additionally petitioner although requested to do so on several occasions failed to submit requested financial documentation ie form 433-a and file past-due returns thus settlement officer mcdermott did not abuse her discretion in determining that petitioner was not entitled to a face-to-face hearing the record reflects that settlement officer mcdermott verified that respondent satisfied all applicable legal and administrative requirements considered all relevant issues petitioner raised and balanced the intrusiveness of the proposed collection action against the need for effective tax collection see sec_6330 we therefore conclude that settlement officer mcdermott did not abuse her discretion by sustaining the proposed collection action v sec_6673 penalty respondent also asked the court to impose a penalty on petitioner under sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay petitioner neither cooperated with respondent before trial nor presented evidence at trial the circumstances here suggest that petitioner may have instituted and maintained this proceeding primarily for purposes of delay however we will not now impose a penalty under sec_6673 nonetheless we take this opportunity to admonish petitioner that the court shall strongly consider imposing such a penalty if he returns to the court and proceeds in a similar fashion in the future in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing will be entered an appropriate order and decision
